TERRY, Associate Judge,
concurring:
I join without reservation in the opinion of the court. I add this short statement to *1346explain why I believe this case presents an exception to the mootness doctrine, since I was the one who raised the issue at oral argument.
The only relief available to appellant De-Loatch on this appeal is a reversal or vacation of the order holding her in the hospital until formal commitment proceedings could be completed. The hospital states in its brief, however, that further commitment proceedings were not undertaken because DeLoatch left the hospital on unauthorized leave. In such a situation I would ordinarily be inclined to hold that a patient who “effectuated [her] own release by escaping from St. Elizabeths Hospital” had thereby mooted her appeal. Ragsdale v. Cameron, 117 U.S.App.D.C. 278, 279, 329 F.2d 233, 234 (1963). The court so held in Ragsdale and dismissed the appeal of a patient seeking his release by habeas corpus.
In the case at bar, however, I am satisfied that we may nevertheless consider the merits of the appeal under a well established exception to the mootness rule. That exception, classically stated in Southern Pacific Terminal Co. v. ICC, 219 U.S. 498, 515, 31 S.Ct. 279, 283, 55 L.Ed. 310 (1911), permits appellate review of “short term orders, capable of repetition, yet evading review....” See also, e.g., In re Curry, 152 U.S.App.D.C. 220, 222-223, 470 F.2d 368, 370-371 (1972); Alton & So. Ry. v. International Ass’n of Machinists, 150 U.S.App.D.C. 36, 42-44, 463 F.2d 872, 878-880 (1972). Because I readily agree that the order from which this appeal is taken fits that description, I concur in the court’s opinion.